DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “providing lubricant between the encapsulation ring and the first plate before the encapsulation ring is heated”. There is currently no antecedence for heating the encapsulation ring. As written, it is thus unclear whether or not claim 17 is also requiring a heating step. It is suggested that Applicant provide antecedence for a heating step elsewhere in the claims, or more positively recite a heating step in claim 17 if desired.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Enokijima et al. (U.S. PGPub 2015/0091354) in view of Schuler (2009/0072602).
Claim 1:  Enokijima et al. discloses a method for manufacturing a recliner mechanism (4) comprising: movably attaching (paragraph 54) a first plate (10) of a recliner heart to a second plate (20) of the recliner heart; and positioning an encapsulation ring (70) around the first and second plates (see Fig. 7). It is further noted that a clearance gap is clearly shown between the first plate and the encapsulation ring (see outset of Fig. 7 - the gap T clearly wraps around to axially between the first plate 10 and portion 72 of the encapsulation ring 70). Enokijima et al. does not disclose positioning a gap ring onto the first plate of the recliner heart such that the gap ring is disposed axially between the first plate and the encapsulation ring, and removing at least a portion of the gap ring from between the first plate and the encapsulation ring to form a clearance gap between the first plate and the encapsulation ring.
However, Schuler teaches a method of making a recliner mechanism wherein gap rings (e.g. 29, 30, 56) are disposed between parts and subsequently at least partially removed to form a clearance gap between the respective parts (e.g. paragraphs 6, 7, 9-11, 29-30, and 32). Given the presence of the gap in Enokijima et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided and subsequently removed gap rings as taught by Schuler in order to have initially sealed and protected the internal assembly during manufacturing and to have allowed said clearance for compensating for play or wobbling, and to have reduced friction between the parts.
Claim 2: Turning to Enokijima, the first plate includes a plate surface (generally the left-side surface in Fig. 7) and a rim (radially outer portion shown in the outset of Fig. 7) extending around a periphery of the plate surface. Given the location of the gap adjacent the rim and in light of the above, it would have been obvious to have positioned the gap ring onto the rim of the first plate.

Claim 3: The encapsulation ring includes a body (73) and a flange (72) extending radially inwardly from an axial end of the body. Given the location of the gap axially between the rim and flange and in light of the above, it would have been obvious to have positioned the gap ring between the flange and the rim of the first plate. 
Claim 4: Turning to Schuler, the gap rings may be removed in some embodiments through relative rotation between the parts defining the gap (paragraph 32). Thus, given the gap is formed between the first plate and the second plate (fixed to the encapsulation ring and which moves relative to the first plate), it would have been obvious to have rotated the first plate relative to the second plate and the encapsulation ring to remove at least the portion of the gap ring from between the flange and the rim. 
Claim 5: Turning to Schuler, the assembly may be heated to remove the gap ring (paragraphs 9 and 30). Thus, it would have been obvious to have heated the flange of the encapsulation ring (i.e. as part of the heated assembly) to remove at least the portion of the gap ring from between the flange and the rim.
Claim 6: Turning to Enokijima, the flange of the encapsulation ring is heated using at least one of a laser, a hot plate, and induction heating (e.g. the encapsulation ring may be laser welded, which would generally heat the encapsulating ring, noting that this may not be the same heating step as in claim 5 - paragraph 53). Alternatively, the heating is performed for drying or “another heat treatment” according to Schuler. The examiner takes official notice that any of lasers, induction, and/or hot plates are well-known and common means for heating for various purposes and may have been obvious heating means to one of ordinary skill.
Claim 7: Turning to Enokijima, positioning the encapsulation ring around the first and second plates includes press-fitting the encapsulation ring onto the second plate (paragraph 61).
Claim 8: Turning to Schuler, the gap ring is formed from a polymeric material and/or a paper material (e.g. polymer, to allow it to melt - paragraphs 9, 30).
Claim 9: Schuler teaches removing the gap ring after the assembly is otherwise fully assembled. Thus, it would have been obvious to have fixed the encapsulation ring to the second plate before removing at least the portion of the gap ring since the ring is intended to protect the finished assembly 
Claim 10: Turning to Enokijima, the first plate is disposed axially between the second plate and a flange (72) of the encapsulation ring, and wherein the clearance gap is formed axially between the first plate and the flange (see Fig. 7).

Claim 11: Enokijima et al. discloses a method for manufacturing a recliner mechanism (4) comprising: movably attaching (paragraph 54) a first plate (10) of a recliner heart to a second plate (20) of the recliner heart; positioning an encapsulation ring (70) around the first and second plates (see Fig. 7); and attaching the encapsulation ring to the second plate of the recliner heart (e.g. paragraph 61). It is further noted that a clearance gap is clearly shown between the first plate and the encapsulation ring (see outset of Fig. 7 - the gap T clearly wraps around to axially between the first plate 10 and portion 72 of the encapsulation ring 70). Enokijima et al. does not disclose positioning a gap ring onto the first plate of the recliner heart such that the gap ring is disposed axially between the first plate and the encapsulation ring, a first surface of the gap ring contacts the first plate and a second surface of the gap ring opposite the first surface contacts the encapsulation ring, and removing at least a portion of the gap ring from between the first plate and the encapsulation ring to form a clearance gap between the first plate and the encapsulation ring.
However, Schuler teaches a method of making a recliner mechanism wherein gap rings (e.g. 29, 30, 56) are disposed between and contacting parts and subsequently at least partially removed to form a clearance gap between the respective parts (e.g. paragraphs 6, 7, 9-11, 29-30, and 32). Given the presence and location of the gap in Enokijima et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided and subsequently removed gap rings as taught by Schuler in order to have initially sealed and protected the internal assembly during manufacturing and to have allowed said clearance for compensating for play or wobbling, and to have reduced friction between the parts.
Claim 12: Turning to Enokijima, the first plate includes a plate surface (generally the left-side surface in Fig. 7) and a rim (radially outer portion shown in the outset of Fig. 7) extending around a periphery of the plate surface. Given the location of the gap adjacent the rim and in light of the above, it would have been obvious to have positioned the gap ring onto the rim of the first plate.
Claim 13: The encapsulation ring includes a body (73) and a flange (72) extending radially inwardly from an axial end of the body. Given the location of the gap axially between the rim and flange and in light of the above, it would have been obvious to have positioned the gap ring between the flange and the rim of the first plate.
Claim 14: Turning to Schuler, the assembly may be heated to remove the gap ring (paragraphs 9 and 30). Thus, it would have been obvious to have heated the flange of the encapsulation ring (i.e. as part of the heated assembly) to remove at least the portion of the gap ring from between the flange and the rim.
Claim 15: Turning to Enokijima, the flange of the encapsulation ring is heated using at least one of a laser, a hot plate, and induction heating (e.g. the encapsulation ring may be laser welded, which would generally heat the encapsulating ring, noting that this may not be the same heating step as in claim 14 - paragraph 53). Alternatively, the heating is performed for drying or “another heat treatment” according to Schuler. The examiner takes official notice that any of lasers, induction, and/or hot plates are well-known and common means for heating for various purposes and may have been obvious heating means to one of ordinary skill.
Claim 16: Turning to Schuler, the gap rings may be removed in some embodiments through relative rotation between the parts defining the gap (paragraph 32). Thus, given the gap is formed between the first plate and the second plate (fixed to the encapsulation ring and which moves relative to the first plate), it would have been obvious to have rotated the first plate relative to the second plate and the encapsulation ring to remove at least the portion of the gap ring from between the flange and the rim. 
Claim 18: Turning to Schuler, the gap ring is formed from a polymeric material and/or a paper material (e.g. polymer, to allow it to melt - paragraphs 9, 30).
Claim 19: Schuler teaches removing the gap ring after the assembly is otherwise fully assembled. Thus, it would have been obvious to have fixed the encapsulation ring to the second plate before 
Claim 20: Turning to Enokijima, the first plate is disposed axially between the second plate and a flange (72) of the encapsulation ring, and wherein the clearance gap is formed axially between the first plate and the flange (see Fig. 7).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Enokijima et al. and Schuler as applied to claim 11 above, and further in view of Aktas (U.S. PGPub 2017/0080828).
Enokijima et al. and Schuler teach a method substantially as claimed except for providing lubricant between the encapsulation ring and the first plate before the encapsulation ring is heated. However, Aktas teaches a similar recliner mechanism assembly wherein lubricant is generally provided in the area between relatively rotating parts (paragraph 27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided lubricant between the encapsulation ring and the first plate before the encapsulation ring is heated (i.e. before final assembly of the part) in order to have reduced friction between the relatively movable encapsulation ring and first plate. The interior components may have been more easily accessible for lubrication prior to heating/final assembly, for example.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2009/0056124 also teaches using removable polymeric gap rings (e.g. spacers 54a/b) to set a desired clearance between relatively rotating parts of a mechanical assembly. Removal may be performed by dissolving and facilitated by rotation of the parts (paragraphs 19, 41, 48).
U.S. PGPubs 2010/0072802 and 2015/0123444, and Patent 10,610,018, teach similar recliner assemblies having parts (14, 31, and 26, respectively) which may be equated to the claimed gap ring, except that they are used as permanent bearing or spacer portions that are not removed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew P Travers/Primary Examiner, Art Unit 3726